                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:19CV467-GCM

In re:                                    )
                                          )
KAISER GYPSUM COMPANY, INC., et al.,      )                   Bankruptcy Case No. 16-31602
                                          )
      Debtors.                            )                   Chapter 11
__________________________________________)                   (Jointly Administered)
                                          )
TRUCK INSURANCE EXCHANGE,                 )
                                          )                   Adversary Proceeding No.: 19-3052
      Plaintiff,                          )
                                          )
v.                                        )                   ORDER
                                          )
KAISER GYPSUM COMPANY, INC. and           )
HANSON PERMANENTE CEMENT, INC.,           )
                                          )
      Defendants.                         )
__________________________________________)

       This matter is before the Court upon its own motion. The Court is aware that the Parties
have entered into a stipulation with regard to Defendant’s deadline to respond to the Complaint.
The Court will honor the Parties’ stipulation. The Court is also aware that there are competing
reorganization plans pending in the bankruptcy court the resolution of which may inform the
Court of what needs to be done going forward. Accordingly, this matter will be STAYED until
the bankruptcy court rules on the plan of reorganization.
       IT IS SO ORDERED.


                                    Signed: October 1, 2019
